GLD-117                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 10-4263
                                      ____________

                                JAMOD KHALIL ROHN,
                                     Appellant,

                                             v.

                 EDWARD JOHNSTON, "Eddie"; W. LEGGETT; M.
              SKOBEL; BRIAN V. COLEMAN; FRANK NUNEZ; JOAN
              L. MANN; DABRA A. HAWKINBERRY; MR. GEORGE,
                 Male Nurse; DEWAYNE BAILEY; MR. NEWTON,
                 Program Review Committee; CINDY G. WATSON,
                 Chief Grievance Officer; TIMOTHY I. MARK; ERIE
                T. ARMEL; DOYLE J. BURSEY, In each individual(s)
                    and personal capacities and Official Capacities
                      __________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civ. No. 10-cv-01045)
                         District Judge: David Stewart Cercone
                       __________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 17, 2011

           Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                              (Opinion filed :March 1, 2011)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Appellant Jamod Khalil Rohn filed a civil rights action in the United States

District Court for the Western District of Pennsylvania, alleging violations of his rights
under the Eighth Amendment, but he neglected to either pay the filing fee of $350.00 or

submit a motion to proceed in forma pauperis, 28 U.S.C. 1915(a)(1) (“any court of the

United States may authorize the commencement, prosecution or defense of any suit,

action or proceeding, civil or criminal, or appeal therein, without prepayment of fees or

security therefor…”). On August 10, 2010, the Magistrate Judge issued an Order

notifying Rohn of the requirement to either pay the filing fee or file the required motion

and submit a signed inmate account statement. Rohn was given a deadline of August 31,

2010.

         On August 30, 2010, Rohn mailed from prison the following items: (a) a signed

certificate of inmate account activity indicating an account balance of $0.00; and (b) a

trust account statement of activity from March 11, 2010 through August 20, 2010. See

Docket Entry Nos. 3-4. These items were received and filed in the district court

beginning on September 1, 2010. 1 On September 7, 2010, the Magistrate Judge issued an

Order for Rohn to show cause why his case should not be dismissed for failure to comply

with the August 10, 2010 order. 2 When Rohn did not respond to the show cause order,

the District Court, in an order entered on October 7, 2010, dismissed his civil action

without prejudice for failure to pay the filing fee.

         Rohn appeals. We have jurisdiction under 28 U.S.C. § 1291. See Remick v.

Manfredy, 238 F.3d 248, 254 (3d Cir. 2001) (if plaintiff cannot cure defects or declares

his intention to stand on motion, order dismissing without prejudice is appealable);

Borelli v. City of Reading, 532 F.2d 950, 951-52 (3d Cir. 1976) (same).

1
    It appears that the items were filed twice on the docket.
2
 The show cause order did not specify what was missing from Rohn’s attempt to
establish his indigency.
                                          2
       Our Clerk granted Rohn leave to appeal in forma pauperis and advised him that

the appeal was subject to summary dismissal under 28 U.S.C. § 1915(e)(2)(B) or

summary affirmance under Third Cir. LAR 27.4 and I.O.P. 10.6. He was invited to

submit argument in writing, and he has done so. In his response, Rohn states that he

mailed a signed certificate of inmate account activity and a six-month account statement

from the prison by the court’s deadline, see Houston v. Lack, 487 U.S. 266 (1988). He

thus complied with the court’s order and is entitled to proceed in forma pauperis.

       We will summarily affirm under Third Circuit LAR 27.4 and I.O.P. 10.6, because

it clearly appears that no substantial question is presented by this appeal. In addition to

requiring “a certified copy of the trust fund account statement (or institutional equivalent)

for the prisoner for the 6-month period immediately preceding the filing of the

complaint,” 28 U.S.C. § 1915(a)(2), the in forma pauperis statute also provides that “a

person … submit[] an affidavit that includes a statement of all assets such prisoner

possesses [and declare] that the person is unable to pay such fees or give security

therefor.” See id. at 1915(a)(1). “Such affidavit shall state the nature of the action,

defense or appeal and affiant’s belief that the person is entitled to redress.” Id.

       Although Rohn submitted a signed certificate of his account activity indicating an

account balance of $0.00 and a six-month trust account statement, see Docket Entry Nos.

3-4, and mailed these items from the prison by the court’s deadline, cf. Houston, 487 U.S.

at 276 (notice of appeal filed at time petitioner delivered it to prison authorities for

mailing to court clerk), he did not submit the required affidavit of poverty. Rohn’s

submissions, even if construed as a motion to proceed in forma pauperis, did not contain

the required affidavit of poverty identifying all of his assets and a declaration that he was

                                               3
unable to pay the required fees. There thus was no way for the District Court to properly

determine his current eligibility to proceed without prepayment of the fees, see Sinwell v.

Shapp, 536 F.2d 15, 19 n.14 (3d Cir. 1976) (district court must pass on sufficiency of

affidavit of poverty). Rohn stated in his Notice of Appeal that a different Magistrate

Judge granted his motion to proceed in forma pauperis in a prior civil rights action, Rohn

v. Beard, D.C. Civ. 08-cv-00185, but in that case he appears to have submitted the

required “Motion and Declaration In Support of Motion to Proceed In Forma Pauperis,”

see Docket Entry No. 3.

       For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing the complaint without prejudice for failure to either pay the filing fee or

submit a complete motion to proceed in forma pauperis.




                                             4